Opinion

KATZ, J.
The plaintiff husband appeals from the Appellate Court’s affirmance of an order of contempt for his failure to pay weekly alimony. We conclude that it was not an abuse of the trial court’s discretion to hold the plaintiff in contempt but that it was an abuse of its discretion to award the defendant attorney’s fees of $15,067.50. Accordingly, we reverse that part of the Appellate Court judgment.
*525The record discloses the following facts. The parties were divorced on November 14, 1983. As part of the dissolution, the plaintiff, Stephen C. Eldridge, was ordered to pay periodic unallocated alimony and support for the defendant, Phyllis Eldridge, and their two minor children in twelve equal monthly installments. The amount was to be reduced by $15,000 on the eighteenth birthday of each of the two children.
In addition, the trial court ordered that, in the event that the defendant’s gross annual earnings exceeded $25,000, one half of the amount by which her earnings exceeded $25,000 should be deducted from the periodic unallocated alimony. Specifically, the divorce decree provides in relevant part: “It is contemplated at this time that the defendant will continue her present part-time employment and that in the future she will be employed full-time, however, such employment shall not be considered a change of circumstances until her gross annual income from earnings shall exceed $25,000. One half of the amount by which her earnings exceed $25,000 shall be deducted from the periodic unallocated alimony and support hereinbefore awarded.” The plaintiff appealed from that judgment, which was affirmed by the Appellate Court in Eldridge v. Eldridge, 4 Conn. App. 489, 495, 495 A.2d 283 (1985).
Thereafter, in 1987, the defendant began to earn in excess of $25,000 annually as a teacher in the New York city school system. Nevertheless, it was not until July, 1994, that the plaintiff, as a result of his request for information, first learned of this fact. The defendant never informed the plaintiff of this change in circumstances despite the fact that it would have enabled the plaintiff, under the terms of the dissolution judgment, to seek a modification of alimony.1
*526On August 7,1994, the plaintiff, believing that he was due a credit, began withholding alimony payments, and, on November 1, 1994, he filed a motion for an order to determine the extent of the credit owed him by the defendant. Shortly thereafter, the defendant moved to have the plaintiff held in contempt, and the plaintiff moved for a modification of alimony. During the combined hearing on the motions in June, 1995, the defendant asked the court to order the plaintiff to pay alimony while the motions were pending. The trial court declined to enter such an order, and, on November 13, 1995, determined that the plaintiff owed the defendant $47,708.30 in alimony and that the defendant owed the plaintiff $57,765.28 for overpayments. On the basis of its determination that the plaintiff wilfully had failed to pay alimony beginning in August, 1994, the trial court found the plaintiff in contempt and, pursuant to General Statutes § 46b-87,2 awarded $15,067.50 in attorney’s fees to the defendant. The award of attorney’s fees was offset by the plaintiffs overpayments, and the court ordered the plaintiff to pay the defendant a net amount of $5010.52.
The plaintiff appealed from the trial court’s orders, which were affirmed by the Appellate Court in a per curiam opinion. Eldridge v. Eldridge, 45 Conn. App. 904, 692 A.2d 1320 (1997). We granted the plaintiffs petition for certification as to the following issue: “In the circumstances of this case, did the Appellate Court properly affirm the contempt judgment rendered against the plaintiff for his failure to pay alimony to the defendant even though the alimony payments previously made by the plaintiff exceeded his liability to *527the defendant?” Eldridge v. Eldridge, 241 Conn. 928, 696 A.2d 1265 (1997).3
We conclude that the trial court properly determined that the plaintiff was able to obey the court order and that his failure to meet the court ordered obligation was wilful. Although we affirm the trial court’s finding of contempt, we, nevertheless, conclude that the trial court abused its discretion with regard to the issue of the defendant’s counsel fees, and, therefore, reverse that part of the judgment and remand the case to the trial court for a new determination of counsel fees.
I
In reviewing the plaintiffs claimed improprieties concerning the finding of contempt, we are guided by standards that limit our review. “[O]ur review [of a finding of civil contempt] is technically limited to questions of jurisdiction such as whether the court had authority to impose the punishment inflicted and whether the act or acts for which the penalty was imposed could constitute a contempt. . . . This limitation originates because by its very nature the court’s contempt power *528. . . must be balanced against the contemnor’s fundamental rights and, for this reason, there exists the present mechanism for the eventual review of errors which allegedly infringe on these rights. . . . We have found a civil contempt to be improper or erroneous because: the injunction on which it was based was vague and indefinite . . . the findings on which it was based were ambiguous and irreconcilable . . . the contemnor’s constitutional rights were not properly safeguarded . . . the penalties imposed were criminal rather than civil in nature . . . and the contemnor, through no fault of his own, was unable to obey the court’s order.” (Citations omitted; internal quotation marks omitted.) Papa v. New Haven Federation of Teachers, 186 Conn. 725, 731-32, 444 A.2d 196 (1982); see also Dunham v. Dunham, 217 Conn. 24, 29, 584 A.2d 445 (1991).
“ ‘Although . . . plenary review of civil contempt orders extends to some issues that are not truly jurisdictional, its emphasis on fundamental rights underscores the proposition that the grounds for any appeal from a contempt order are more restricted than would be the case in an ordinary plenary appeal from a civil judgment.’ ” Commissioner of Health Services v. Youth Challenge of Greater Hartford, Inc., 219 Conn. 657, 666, 594 A.2d 958 (1991), quoting Dunham v. Dunham, supra, 217 Conn. 29-30; see Tomasso Bros., Inc. v. October Twenty-Four, Inc., 230 Conn. 641, 658-59, 646 A.2d 133 (1994).
The plaintiff argues first that his conduct was not contemptuous of the court’s orders because he held a good faith belief that he was justified in suspending periodic alimony payments. Second, the plaintiff argues that he should not have been held in civil contempt because civil contempt requires that the contemnor be able to purge himself and, in light of the credit he was due, he had no means by which to purge himself. We find neither of the plaintiffs claims to be persuasive.
*529In order to constitute contempt, a party’s conduct must be wilful. Connolly v. Connolly, 191 Conn. 468, 483, 464 A.2d 837 (1983). “The contempt remedy is particularly harsh . . . and may be founded solely upon some clear and express direction of the court. . . . One cannot be placed in contempt for failure to read the court’s mind.” (Citations omitted; internal quotation marks omitted.) Blaydes v. Blaydes, 187 Conn. 464, 467, 446 A.2d 825 (1982). A good faith dispute or legitimate misunderstanding of the terms of an alimony or support obligation may prevent a finding that the payor’s nonpayment was wilful. This does not mean, however, that such a dispute or misunderstanding will preclude a finding of wilfulness as a predicate to a judgment of contempt. Whether it will preclude such a finding is ultimately within the trial court’s discretion. “It is within the sound discretion of the court to deny a claim for contempt when there is an adequate factual basis to explain the failure to honor the court’s order.” Marcil v. Marcil, 4 Conn. App. 403, 405, 494 A.2d 620 (1985).
The trial court found that the plaintiff had decided to terminate his alimony payments “based on his belief that Judge Levine’s order entitled him to total alimony credits from the defendant’s credits of $225,195.”4 In rejecting the plaintiffs claim that this constituted a legitimate basis upon which to justify his behavior, the trial court stated: “The short answer to that claim is that he was required to file a motion for modification before he would be entitled to any credit.” Relying on the Appellate Court’s opinion in the plaintiffs appeal *530from the judgment of dissolution; Eldridge v. Eldridge, supra, 4 Conn. App. 494; the trial court determined that “[t]he plaintiff knew or should have known that he was not entitled to terminate the order unilaterally himself. The plaintiff is a college graduate, and the court found him to be an intelligent individual with a successful career as a certified public accountant for many years. It is elementary that court orders must be complied with until they are modified by a court or successfully challenged.” This rationale was repeated in the trial court’s memorandum of decision denying the plaintiffs motion to set aside, correct, articulate and reargue. “[T]he Appellate Court stated that any modification of the alimony order would be subject to a motion for modification by the plaintiff. Eldridge v. Eldridge, [supra, 489]. The fact that the court also found the plaintiff . . . was entitled to an alimony credit of $57,765.28 from the defendant ... for earnings she made as a school teacher from 1987 to 1995 which exceeded $25,000 did not excuse him from filing a motion for modification pursuant to [General Statutes] § 46b-86 . . . and obtaining court approval prior to his terminating payment of the alimony order.”
The general rule was properly stated by the trial court in this case: “An order of the court must be obeyed until it has been modified or successfully challenged. See Fox v. First Bank, 198 Conn. 34, 40 n.3, 501 A.2d 747 (1985).” Jaconski v. AMF, Inc., 208 Conn. 230, 234-35, 543 A.2d 728 (1988). It is true that there may be some orders that are self-executing, either by their terms (“the plaintiff shall pay to the defendant as child support for each child the sum of $15,000 per year until the child’s eighteenth birthday when said support shall cease”) or by operation of law (terminating alimony upon remarriage). This case does not, however, involve such an order.
*531Although the decision by the trial court in the original action for dissolution did not expressly state that the plaintiff would have to move to modify the award of alimony in the event of a change of circumstance,5 the Appellate Court did expressly state this prescribed course of conduct. By stating that the defendant’s entitlement to alimony “would be subject to modification upon motion by the plaintiff,” the Appellate Court explicitly told the plaintiff to seek the assistance of the court and not to engage in self-help. Eldridge v. Eldridge, supra, 4 Conn. App. 494; cf. Blaydes v. Blaydes, supra, 187 Conn. 466-67 (legitimate difference of opinion as to meaning of term “adjusted gross income” after tax law change). Even the plaintiff in this case recognized the variable associated with the term “adjusted gross income.” See footnote 4 of this opinion. The Appellate Court’s decision clearly put the plaintiff on notice that a motion for modification was needed in order to reduce his alimony payments. The trial court therefore properly concluded that the plaintiff was not justified in his stated belief that he simply could withhold payments and properly determined that his expla*532nations were not adequate to explain his failure to obey the court order.6
“The inability of a party to obey an order of the court, without fault on his part, is a good defense to the charge of contempt.” Mallory v. Mallory, 207 Conn. 48, 57, 539 A.2d 995 (1988). “The contemnor must establish that he cannot comply, or was unable to do so.” Bunche v. Bunche, 36 Conn. App. 322, 325, 650 A.2d 917 (1994), citing Zivic v. Zivic, 26 Conn. App. 5, 10, 596 A.2d 475 (1991). This is not a case in which the defendant did not have the ability to comply. Rather, he chose not to. The fact that the plaintiff ultimately was proven correct in his calculations of the various debits and credits between him and the defendant does not mean, as the plaintiff argues, that the court was precluded from finding him in contempt as a matter of law. Whether to find a party in contempt is ultimately a matter within the trial court’s discretion. The trial court could have exercised its discretion so as not to find the plaintiff in contempt. The fact that the plaintiff exercised self-help when he was not entitled to do so, however, by disobeying the court’s order withoutfirst seeking a modification was a sufficient basis for the trial court’s contrary exercise of discretion. The court was entitled to determine that to exonerate the plaintiff would be an undue inducement to litigants’ exercise of self-help.7
*533Finally, the plaintiff claims that the fact that he was ultimately owed a credit somehow means that he did not have the ability to purge himself. In civil contempt proceedings, the contemnor must indeed have the ability to purge himself. Mays v. Mays, 193 Conn. 261, 266, 476 A.2d 562 (1984). That consideration, however, makes sense when there has been a punishment imposed. Id., 265. In this case, the trial court did not impose a punishment as that term is commonly understood. The alimony allotted to the defendant was to “[compensate] the complainant for losses sustained.” (Internal quotation marks omitted.) Ullmann v. State, 230 Conn. 698, 710, 647 A.2d 324 (1994). Therefore, the fact that the plaintiff was ultimately owed a credit does *534nothing to undermine the trial court’s determination that the plaintiffs behavior was contemptuous. Accordingly, we affirm the finding of contempt.
II
The authority of the trial court to award attorney’s fees following a contempt proceeding is well settled. “Once a contempt has been found, § 46b-87 establishes a trial court’s power to sanction a noncomplying party through the award of attorney’s fees. See 31 S. Proc., Pt. 4, 1988 Sess., p. 1308, remarks of Senator Anthony V. Avallone (purpose of attorney’s fees provision in § 46b-87 is ‘to put an additional onus’ on delinquent parties); see also Ullmann v. State, [supra, 230 Conn. 709]. Pursuant to § 46b-87, that sanction may be imposed without balancing the parties’ respective financial abilities.” Dobozy v. Dobozy, 241 Conn. 490, 499, 697 A.2d 1117 (1997). The award of attorney’s fees in contempt proceedings is within the discretion of the trial court. Friedlander v. Friedlander, 191 Conn. 81, 86-87, 463 A.2d 587 (1983); Champagnes. Champagne, 43 Conn. App. 844, 850, 685 A.2d 1153 (1996); Tatro s. Tatro, 24 Conn. App. 180, 189, 587 A.2d 154 (1991). We conclude, under the circumstances of this case, that the award of attorney’s fees constituted an abuse of discretion.
Our law regarding judicial discretion is equally well settled. “Judicial discretion is always a legal discretion, exercised according to the recognized principles of equity. . . . The action of the trial court is not to be disturbed unless it abused its legal discretion, and [i]n determining this the unquestioned rule is that great weight is due to the action of the trial court and every reasonable presumption should be given in favor of its correctness. ... In determining whether there has been an abuse of discretion, the ultimate issue is whether the court could reasonably conclude as it did.” *535(Citations omitted; internal quotation marks omitted.) DiPalma v. Wiesen, 163 Conn. 293, 298-99, 303 A.2d 709 (1972). The trial court’s discretion “ ‘imports something more than leeway in decision making and should be exercised in conformity with the spirit of the law and should not impede or defeat the ends of substantial justice.’ ” Red Rooster Construction Co. v. River Associates, Inc., 224 Conn. 563, 575, 620 A.2d 118 (1993).
As part of its judgment dissolving the parties’ seventeen and one-half year marriage, the trial court entered certain financial orders. See footnote 5 of this opinion. Thereafter, although the defendant in 1987, began to earn in excess of $25,000 annually as a teacher in the New York city school system, she never bothered to inform the plaintiff of this change in circumstances despite the fact that it would have entitled him, under the terms of the dissolution judgment, to seek a modification of alimony. Indeed, it was not until July, 1994, that the plaintiff, as a result of his request for information, first learned of this change in circumstances.
Believing that he was due a credit, the plaintiff began withholding alimony payments on August 7, 1994, and on November 1, 1994, he filed a motion for order to determine the extent of the credit owed him by the defendant. The defendant then moved to have the plaintiff held in contempt, and the plaintiff moved for a modification of alimony. During the hearing on the motions in June, 1995, the defendant asked the court to order the plaintiff to pay alimony while the motions were pending, which the trial court declined to do. Thereafter, the trial court determined that the defendant owed the plaintiff $57,765.28. Nevertheless, the trial court, on the basis of its determination that the plaintiff wilfully had failed to pay alimony beginning in August, 1994, awarded $15,067.50 in attorney’s fees to the defendant. Under the circumstances of this case, and applying the appropriate standard of review to the *536plaintiffs claim, we conclude that the award of such a significant sum constituted an abuse of discretion.
According to the dissolution decree, it was expressly contemplated that the defendant would engage in full-time employment, and that once her gross annual income from earnings exceeded $25,000, the amount of the alimony would be reduced.8 For seven years, the defendant withheld information from the plaintiff that she clearly was obligated to report. Although he improperly chose to withhold alimony, his conduct was not entirely irrational or groundless. Indeed, as the trial court found, the defendant owed the plaintiff nearly $58,000, a significant sum of money.
We do not suggest that the defendant’s conduct excused the plaintiffs noncompliance with the dissolution court’s order. The fact that the plaintiffs position was ultimately vindicated, however, is not irrelevant to the question of whether the trial court properly awarded the defendant attorney’s fees when her motion for contempt resulted, at least in part, from her own failure for over seven years to comply with the dissolution decree. Although the decision to award attorney’s fees rests within the court’s discretion, this discretion must be exercised according to equitable principles. See DiPalma, v. Wiesen, supra, 163 Conn. 298-99. “It is a fundamental principle of equity jurisprudence that for a complainant to show that he is entitled to the benefit of equity he must establish that he comes into court with ‘clean hands.’. . . The clean hands doctrine is applied not for the protection of the parties but for the protection of the court. ... It is applied not by way of punishment but on considerations that make for the advancement of right and justice.” (Citations omitted.) Pappas v. Pappas, 164 Conn. 242, 245-46, 320 A.2d *537809 (1973). We cannot ignore the fact that it was the defendant’s conduct that precipitated the plaintiffs behavior and resulted in the motions that he filed and prevailed upon at his own expense. The defendant in this case must be charged with the knowledge that the income she had been earning for several years did not entitle her to the level of alimony she had been receiving. She nevertheless failed to inform the plaintiff of her change in circumstances. In awarding the substantial amount of attorney’s fees to the defendant, the court has rewarded her behavior. This cannot be said to serve the interests of “right and justice.” Id., 246.
Unlike Friedlander and Tatro, in which the reviewing courts concluded that the trial court did not abuse its discretion in awarding attorney’s fees to a party because he or she had been forced to go to court many times to assert his or her rights; Friedlander v. Friedlander, supra, 191 Conn. 86-87;9 Tatro v. Tatro, supra, 24 Conn. App. 189-90; the defendant in this case filed her motion for contempt only after the plaintiff had filed his motion for an order alerting the court to her seven year lapse in reporting income. We also find it significant that when, during the hearing on all the motions, the defendant requested that the court order the plaintiff to pay her alimony while the motions were pending, the court denied the defendant’s request. Certainly, at that stage of the proceedings, the plaintiff’s conduct did not constitute a wilful disregard of the dissolution court’s order.
The plaintiffs transgression in this case was of limited duration. He stopped paying alimony in August, 1994, sought court intervention first in November, 1994, and then again in January, 1995, and obviously would *538have made the requisite payments during the pendency of the motions had the court granted the defendant’s request. The trial court determined that the plaintiff had not acted in bad faith.
Under the totality of these circumstances, we conclude that the trial court’s award of attorney’s fees of $15,067.50 constituted an abuse of discretion. The defendant initially asked for attorney’s fees in the amount of $33,731.25 and a sheriffs fee for service of $67.60, based upon “computer printouts for all services rendered and the time spent on these motions between August 11, 1994 through August 30, 1995.” The trial court determined that the fees were reasonable and awarded attorney’s fees of $15,067.50, plus the sheriffs fee. There was no showing by the defendant, however, what portion of the services had been generated in connection with the plaintiffs motions and what portion was attributable to the issue of contempt. Even after this evidentiary lapse was brought to the court’s attention in the plaintiffs “motion to reopen and set aside, clarify, correct, articulate and reargue,” the trial court merely reiterated that it found the attorney’s fees reasonable. In the absence of any evidentiary relationship to the efforts expended by the defendant’s counsel on the issue of contempt, we will not presume that the plaintiff was ordered to pay the defendant’s attorney’s fees solely in connection with the contempt motion, particularly where the facts underlying the contempt were not in dispute. At most, the defendant would be entitled to those attorney’s fees incurred for the time needed to establish the allegations of contempt, which, from our review of the record, was not considerable.
The judgment of the Appellate Court is affirmed as to the issue of contempt and reversed as to the issue of attorney’s fees and the case is remanded to the Appellate Court with direction to remand the case to the *539trial court for a new determination of the amount of attorney’s fees to be awarded to the defendant.
In this opinion CALLAHAN, C. J., and BORDEN, NOR-COTT and PALMER, Js., concurred.

 At the time of the trial proceeding in the present appeal, both children had attained the age of majority. Eldridge v. Eldridge, supra, 4 Conn. App. 490.


 General Statutes § 46b-87 provides in relevant part: “When any person is found in contempt of an order of the Superior Court entered under section 46b-60 to 46b-62, inclusive, 46b-81 to 46b-83, inclusive, or 46b-86, the court may award to the petitioner a reasonable attorney’s fee and the fees of the officer serving the contempt citation, such sums to be paid by the person found in contempt . . . .”


 In the plaintiffs petition for certification, he requested that we certify the following issue: “As a matter of law, may a court hold an alimony payor in contempt for failing to pay alimony when the court simultaneously concludes that the payee owes the payor a credit for prepaid alimony exceeding the amount of the alimony arrearage?” We rephrased the certified question to read as follows: “In the circumstances of this case, did the Appellate Court properly affirm the contempt judgment rendered against the plaintiff for his failure to pay alimony to the defendant even though the alimony payments previously made by the plaintiff exceeded his liability to the defendant?” Eldridge v. Eldridge, supra, 241 Conn. 928. Therefore, although the question does not expressly include the propriety of the attorney’s fees award, we read the question broadly so as to embrace this issue as part of “the circumstances of this case.” Id.; see Schult, v. Schult, 241 Conn. 767, 776 and n.8, 699 A.2d 134 (1997) (this court may rephrase certified questions in order to render them more accurate in framing issues that case presents); Stamford Hospital v. Vega, 236 Conn. 646, 648-49 n.1, 674 A.2d 821 (1996) (same); Newman v. Newman, 235 Conn. 82, 87, 663 A.2d 980 (1995) (same).


 The figure of $225,195 was the amount of credit claimed by the plaintiff. He arrived at this figure based upon his assessment of the defendant’s “gross income” derived from a variety of sources, including her employment income, voluntary payments into her pension and retirement plans and gifts from her father.


 The trial court’s judgment in the dissolution action stated in relevant part: “The plaintiff is to pay to the defendant as periodic, unallocated alimony and support for herself and the minor children, the sum of $65,000 per year in twelve equal monthly installments on the tenth day of the month, beginning November 10, 1983. On the eighteenth birthday of each child, the annual amount shall be reduced by $15,000. . . .
“It is contemplated at this time that the defendant will continue her present part-time employment and that in the future, she will be employed full-time, however, such employment shall not be considered a change of circumstances until her gross annual income from earnings shall exceed $25,000. One half of the amount by which her earnings exceed $25,000 shall be deducted from the periodic unallocated alimony and support hereinbe-fore awarded.”
Although the order in the dissolution action was not as clear as it could have been, the use of the term “change of circumstances” should have alerted the plaintiff and his counsel to Hie fact that a court ordered modification was necessary. Cases interpreting that term and what is required to demonstrate that such a change has occurred are legion. See Borkowski v. Borkowski, 228 Conn. 729, 735-36, 638 A.2d 1060 (1994), and cases cited therein.


 Had the plaintiff filed a motion to modify when he first learned of the defendant’s change in circumstances and had he continued to make the alimony payments, that motion could have been granted, retroactive to the date of service. See General Statutes § 46b-86 (a). Consequently, there would have been no financial disincentive in filing the motion.


 The dissent would conclude that the plaintiff did not act in contempt of court largely based upon three factors: the order in the original dissolution action was self-executing, thereby eliminating the need for a motion for modification; the defendant’s July 29, 1994 letter to the plaintiff authorized him to a<Jjust his alimony payments to her; and the credit awarded to the plaintiff by the trial court implicitly recognized that the original order was self-executing because, had it not been, the credit would have been tantamount to an impermissible retroactive modification of the order. As we have stated in this opinion, we do not agree with the dissent’s characterization of *533the original order. With regard to the letter, the defendant did not tell the plaintiff to terminate her alimony payments; rather she told him to make the necessary adjustments. The plaintiff chose instead to make no alimony payments. Had he elected to make the adjustment, he would have reduced the monthly payment from $2916.67 to reflect a decrease of approximately $5200 per annum. Consequently, the trial court acted well within its discretion in finding the plaintiff in contempt.
Finally, we recognize the well established legal principle that alimony may not be modified retroactively; Favrow v. Vargas, 231 Conn. 1, 38-40, 647 A.2d 731 (1994); and therefore, we also appreciate that, by treating the support order in the original dissolution action as an order requiring the court’s permission to modify, the trial court in this case should have discerned that the plaintiffs failure to file a motion to modify meant that he was not entitled to the credit for the alimony he had paid for seven years. Unlike the dissent, however, we do not interpret the order from the dissolution action to be self-executing merely to conform to the questionable award of a credit by the trial court in this case. Had the trial court characterized the order as self-executing and awarded a credit, as the dissent suggests was actually done, it would not have found the plaintiff in contempt. Obviously, the trial court did not recognize that by awarding the credit, it was functionally retroactively modifying the support order, probably because no one, including the defendant who was aggrieved by the credit, brought this matter to the court’s attention. Likewise, the assertion of an improper retroactive modification of a support order was not raised before the Appellate Court or this court, despite the representation of both parties by well respected competent counsel. Therefore, we address only the issue properly before the court and conclude that, because the order in the dissolution action was not self-executing, the trial court acted within the proper exercise of its discretion in finding that the plaintiff was in contempt of court.


 The trial court relied on this change in the defendant’s circumstances to reduce her annual alimony income from $35,000 to $15,000.


 In Friedlander v. Friedlander, supra, 191 Conn. 86-87, the plaintiff had to file five contempt motions in order to enforce an earlier court order. Three of 1hose motions resulted in fines, but nevertheless, the defendant continued to violate the court’s orders. An award of counsel fees of $300 was upheld. Id., 87.